                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,                                                PRETRIAL ORDER
                Plaintiff,
        v.                                                                Case No. 18-CR-210

TOU LEE XIONG, BLIA LOR, CHER YANG,
GWEN A. BIERSTEKER and MENG XIONG,
                Defendant(s).


    In accordance with the Federal Rules of Criminal Procedure and the Criminal Local Rules for the
United States District Court for the Eastern District of Wisconsin, IT IS ORDERED that as part of the
pretrial proceedings in this case the parties shall comply with the following motion practice:
1. All motions, together with supporting documents shall be filed by May 1, 2019; opposing
   memorandum shall be filed by June 17, 2019; and any reply shall be filed by July 15, 2019.
    a. Each motion shall be filed separately, although the moving party may file one memorandum in
       support of multiple motions.
    b. The length of any legal memorandum shall be in accordance with Civil L.R. 7(f).
    c. Any discovery motion under Fed. R. Crim. P. 16(a) or 16(b) must be accompanied by the statement
       required by Criminal L.R. 16(b).
    d. No motions to adopt or join in a motion of a co-defendant will be permitted without prior approval
       of the court for good cause shown.
2. a. If either party files a motion seeking an evidentiary hearing, Criminal L.R. 12(c) applies and the
      movant is not required to file a supporting memorandum of law with the motion (See Criminal L.R.
      12(b)(5)).
   b. If a motion seeks an evidentiary hearing, the movant shall provide in the motion:
      1) a short, plain statement of the principal legal issue or issues at stake and specific grounds for
           relief in the motion;
      2) after a conference with the non-moving party, a description of the material disputed facts that
           the movant claims require an evidentiary hearing; and
      3) an estimate of the in-court time necessary for the hearing.
   c. The non-moving party may file a response opposing an evidentiary hearing within 3 days after
      filing of a movant’s motion seeking an evidentiary hearing. The non-movant’s response shall
      include a short, plain statement of why that party believes that an evidentiary hearing is unnecessary
      (See Criminal L.R. 12(c)).
3. All motions pertaining to bail (e.g. motions for reduction of bail, modifications of conditions of release,
   and reconsideration of detention orders) shall be addressed to the magistrate judge who set bail or issued
   the order of detention. A copy of the motion and proposed order shall be delivered to the applicable
   magistrate judge at the following email address:

                          William E. Duffin          DuffinPO@wied.uscourts.gov
                          David E. Jones             JonesPO@wied.uscourts.gov
                          Nancy Joseph               JosephPO@wied.uscourts.gov
                          James R. Sickel            wied_clerks_gb@wied.uscourts.gov

    Dated: March 1, 2019
                                                           s/ David E. Jones
                                                           United States Magistrate Judge


          Case 2:18-cr-00210-WCG Filed 03/04/19 Page 1 of 1 Document 48
